DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because: the computer readable medium is not defined by applicant, therefore is open to a signal embodiment, therefore non-statutory. The specification fails to specifically exclude a transitory embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2), and further in view of Sprenger et al. (US 2015/0277569 A1).
Regarding independent Claim 1, Scholten et al. (‘551) discloses “a method for interfacing with a radar-based detection component (col 2 lines 31-67: radar transceiver, a multi-application-transceiver device includes at least one signal transceiver configured to receive a reflected signal in response to an original signal sent by the at least one signal transceiver; col 6 lines 20-37: the multi-application-transceiver device can further be communicatively coupled with one or more clients providing a graphical user interface to a user of the multi-application-sensor device), the method performed by a device (Fig. 1) and comprising: 
receiving, via an interface, a high-level request from an application to configure the radar-based detection component, the high-level request not setting specific parameters of a digital signal processing stage of the radar- based detection component, a machine-learning stage of the radar-based detection component, or a (col 6 lines 20-37: the multi-application-transceiver device can further be communicatively coupled with one or more clients providing a graphical user interface to a user of the multi-application-sensor device…any appropriate communication standard may be used for coupling the multi-application transceiver with the client… the multi-application-transceiver device may also be partially or fully integrated with the client. in this case the client can share some of its hardware with the multi-application-transceiver for performing functions associated with the multi-sensor functions; Fig. 1);
configuring, by the interface and based on the high-level request, the radar-based detection component, the configuring comprising configuring at least one of the digital signal processing stage of the radar-based detection component, the machine-learning stage of the radar-based detection component, or the radar field produced by the radar- based detection component (Claim 1: configured to receive a rule set, over a network, from a remote computing device storing a plurality of rule sets, each rule set corresponding to a different health monitoring application, the received rule set defining application specific settings for a first health monitoring application to be enabled on the multi- application-transceiver device, the application specific settings including sensor configuration parameters, digital signal processing parameters, and event condition action rules, which are used to implement and execute the first health monitoring application; a digital signal processor component having a micro-processor and memory, the digital signal processor component including an alterable rule engine configured to store the received rule set in the memory and implement the first health monitoring application by loading the application specific settings of the received rule set, the alterable rule engine adapted to configure sensors on the multi- application-transceiver device according to the sensor configuration parameters such that at least one sensor is configured to transmit one or more signals and receive one or more reflected signals reflected from the person in accordance with the sensor configuration parameters, a signal conversion unit configured to convert the reflected signals into digital format, the digital signal processor component configured to signal process the converted reflected signals using the digital signal processing parameters of the received rule set to detect a heartbeat frequency of the person in a context of the first health monitoring application); and
sending, via the interface and to the application, information about one or more objects detected by the configured radar-based detection component (Claim 1: an interface configured to communicate results of the signal processing to a user or the remote computing device according to the event condition action rules of the received rule set, the interface including an actuator configured to communicate the results to the user in accordance with the event condition action rules of the received rule set such that the multi-application-transceiver device can react to specific events independently and without connection to the remote computing device, wherein the actuator is activated when the heartbeat frequency meets an event condition of the event condition action rules; Claim 2: the sensors include two or more sensors selected from the group of: radar sensor, sonar sensor, Light Detection and Ranging (LIDAR) sensor, and infrared sensor)”.
Scholten et al. (‘551) does not explicitly disclose that the interface is “Application Programming Interface (API)”, “configuring by the API”, “sending via the API.”
In the same field of endeavor, Sprenger et al. (‘569) is in radar field and is related to gesture recognition by application running on mobile device. Sprenger et al. (‘569) teaches “the interface is “Application Programming Interface (API)”, “configuring by the API”, “sending via the API (para 1: radar-based gesture recognition; para 16: implemented as one or more modules in set of logic instructions stored in a machine- or computer-readable storage medium, computer program code to carry out operations shown in method  may be written in any combination of one or more programming languages; para 18: Fig. 4, radar-based gesture recognition, method implemented as one or more modules in set of logic instructions stored in a machine- or computer-readable storage medium such as RAM, ROM, PROM, firmware, flash memory, etc., in configurable logic such as, for example, PLAs, FPGAs, CPLDs, in fixed-functionality hardware logic using circuit technology such as, for example, ASIC, CMOS or TTL technology, or any combination thereof, obtaining one or more radar measurements from a plurality of UWB radar modules, wherein a determination may be made as to block 40 whether a gesture has been detected; para 20: gesture enabled application; para 22: radar processor 68 uses a configurable sensitivity input 70 to generate the radar measurements that enable detection and recognition of the gestures, the radar measurements are provided to another logic architecture (e.g., host processor) for gesture detection and/or recognition).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Scholten et al. (‘551) with the teaching of  Sprenger et al. (‘569) for enhancing radar based communication.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1), and further in view of Alberth, JR. et al. (US 2014/0022108 A1).
Regarding Claim 2, which is dependent on independent claim 1, Scholten et al. (‘551)/Sprenger et al. (‘569) discloses the method of claim 1. Scholten et al. (‘551)/Sprenger et al. (‘569) does not explicitly disclose “the information is based on the high-level request.”
Alberth, JR. et al. (‘108), in the same field of endeavor, describes radar system with user interface. Alberth, JR. et al.  (‘108) teaches “the information is based on the high-level request (para 32: modulating a front directed radar signal with the control signal, the UI  may be implemented in any suitable manner such as via a track ball mouse, touch sensitive elements, physical switches, voice activated command, gesture command, etc., the view navigation control logic, the on board display 213 may be integrated with the UI to provide a graphical user interface with touchscreen capability in lieu of, or in addition to, other physical controls to provide selection input and view navigation functionality)”.
.  (‘108) – par 32).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1), and further in view of Geisner et al. (US 2013/0083173 A1).
Regarding Claim 3, which is dependent on independent claim 1, Scholten et al. (‘551)/Sprenger et al. (‘569) discloses the method of claim 1. Scholten et al. (‘551)/Sprenger et al. (‘569) does not explicitly disclose “receiving an event notification request from the application; and sending an event notification to the application responsive to the event notification request being fulfilled.”
Geisner et al. (‘173), in the related field, identifies gestures and determines location of moving objects with sensors, i.e. radar sensors. Geisner et al. (‘173) teaches “receiving an event notification request from the application; and sending an event notification to the application responsive to the event notification request being fulfilled
(para 90: like other applications 166 for execution on a personal A/V apparatus including a near-eye, augmented reality display, a virtual spectator application 188 leverages the various engines of the image and audio processing engine 191 for implementing its one or more functions by sending requests identifying data for processing and receiving notification of data updates…for example, notifications from the scene mapping engine identify the positions of virtual and real objects in an event space, for example at each event space at different locations…the virtual spectator application 188 identifies data to the virtual data engine 195 for generating the structure and physical properties of an object).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Scholten et al. (‘551)/Sprenger et al. (‘569) with the teaching of Geisner et al. (‘173) for enhancing radar operation with gesture recognition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1), and further in view of Konertz et al. (US 2014/0049487 A1).
Regarding Claim 4, which is dependent on independent claim 1, Scholten et al. (‘551)/Sprenger et al. (‘569) discloses the method of claim 1. Scholten et al. (‘551)/Sprenger et al. (‘569) does not explicitly disclose “the high-level request comprises an API call.”
Konertz et al. (‘487), in the related field describes sensors invoking user interface (para 8). Konertz et al. (‘487) teaches ““the high-level request comprises an API call (para 32: a clothing display 115 with a relatively small user interface 200-2 on the wrist of the article of clothing 110…because of its smaller size and discrete location, this user interface 200-2 can be associated with software applications such as SMS messaging, telephone calls, email, and/or the like)”.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Konertz et al. (US 2014/0049487 A1), and further in view of Cheng et al. (US 2006/0244654 A1).
Regarding Claim 5, which is dependent on claim 4, Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487) discloses the method of claim 4. Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487) does not explicitly disclose “the API call requests one of a plurality of preset configurations of the radar-based detection component.”
Cheng et al. (‘654), is in the related field of radar communications using man-machine user interface. Cheng et al. (‘654) teaches “the API call requests one of a plurality of preset configurations of the radar-based detection component (para 52: FIGS. 6A through 6C are diagrams showing the steps for inputting setting parameters through a man-machine interface…as shown in FIG. 6A, the man-machine interface of the device includes fields for inputting distance, velocity, acceleration, mode, frequency channel and signal strength…furthermore, each field is sub-divided into an initial value and a current value… …the operator may call out the conversational frame 601 for setting the initial value of the distance, velocity and acceleration fields).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487) with the teaching of Cheng et al. (‘654) for improving radar operation with enhanced user/application interface.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Konertz et al. (US 2014/0049487 A1)/Cheng et al. (US 2006/0244654 A1), and further in view of Ibarz Gabardos et al. (US 2016/0096270 A1).
Regarding Claim 6, which is dependent on claim 5, Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487) discloses the method of claim 5. Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487)/Cheng et al. (‘654)  does not explicitly disclose “the one of the preset configurations comprises a large-object configuration adapted for large objects or features or a small- object configuration adapted for small objects or features.”
Ibarz Gabardos et al. (‘270) is in the related field describes use of radar sensors with user communication interfaces. Ibarz Gabardos et al. (‘270) teaches “the one of the preset configurations comprises a large-object configuration adapted for large objects or features or a small- object configuration adapted for small objects or features (para 69: output of the sensor 116 in FIG. 1 may comprise representations of one or more objects (e.g., targets, and/or obstacles)…the context may comprise one or more of configuration like size and/or other characteristic state information)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487)/Cheng et al. (‘654)  with the teaching of Ibarz Gabardos et al. (‘270) for improved radar operation with enhanced user/application interface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Konertz et al. (US 2014/0049487 A1)/Cheng et al. (US 2006/0244654 A1), and further in view of Mistry et al. (US 2014/0143678 A1).
Regarding Claim 7, which is dependent on claim 6, Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487) discloses the method of claim 5. Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487)/Cheng et al. (‘654)  does not explicitly disclose “the one of the preset configurations comprises a large-gesture configuration adapted for large gestures or a small-gesture configuration adapted for small or micro-gestures.”
Mistry et al. (‘678) is in the related field using sensors and user interface for device. Mistry et al. (‘678) teaches “the one of the preset configurations comprises a large-gesture configuration adapted for large gestures or a small-gesture configuration adapted for small or micro-gestures (para 156: a gesture may include a motion of the wearable device…the motion may be detected by any suitable sensors, …estimating that the radius of the rotational motion is large enough for elbow motion in step 6215, estimating the relative rotation in step 6220, and detecting a gesture in step 6225… detecting some rotational motion in step 6310, estimating that the radius of the rotational motion is small enough for wrist motion in step 6315; para 164: a gesture may involve the entire appendage on which a device is affixed or worn. For example, FIGS. 88-92 illustrate example gestures involving motion of the arm on which the device is worn. The gesturs may include detecting the initial position of the arm (e.g. via an accelerometer detecting the direction of the gravity vector), detecting the motion of the device (via the arm), detecting the corresponding change in the gravity vector, and detecting that the arm has stopped moving…such gestures may also include detecting the duration of movement, the amount of movement (e.g. detecting a large radius of motion, confirming that the entire arm has moved), the acceleration of movement, or any other suitable movement-related attributes. As illustrated by FIGS. 88-92, gestures may involve detecting arm movements above the head, to the front, to the side, to the back, or down from an initially-higher starting position…in particular embodiments, gestures may involve motion of the entire body rather than just of the appendage on which the device is worn)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Scholten et al. (‘551)/Sprenger et al. (‘569)/Konertz et al. (‘487)/Cheng et al. (‘654)  with the teaching of Mistry et al. (‘678) for improved radar operation with enhanced user/application interface.

Claim 8, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2), in view of Sprenger et al. (US 2015/0277569 A1), and further in view of Bradski et al. (US 2016/0026253 A1).
Regarding independent Claim 8, Scholten et al. (‘551) discloses “a device comprising: a processing system (col.2, lines 31-67: multi-application-transceiver device includes at least one signal transceiver configured to receive a reflected signal in response to an original signal sent by the at least one signal transceiver, the multi-application-transceiver device may use radar and/or sonar imaging sensors; col. 3, lines 37-49: the multi-application-transceiver device can receive the rule set for the alterable rule engine..the received rule set defines an application specific setting for the at least one signal transceiver and for the DSP component to enable the particular monitoring application; col. 4, line 55- col. 5, line 3: can receive a further rule set for the alterable rule engine from the at least one remote computing device..this further received rule set may define a further application specific setting for the at least one signal transceiver and for the digital signal processor component to enable a further monitoring application); 
a radar-based detection component implemented at least partially in hardware (col. 7, lines 7-51: FIG. 1, one signal transceiver 110 for receiving a reflected signal S2 in response to an original signal S1 sent by the at least one signal transceiver 110, signal transceivers may be implemented through imaging sensors such as radar sensors), the radar-based detection component comprising: 
(claim 1: at least one sensor is configured to transmit one or more signals and receive one or more reflected signals reflected from the person in accordance with the sensor configuration parameters; col 11 lines 43-59: phased array anennas); 
at least one antenna for receiving an incoming RF signal generated by the radar field reflecting off one or more objects (col. 2, lines 31-39: multi-application-transceiver device includes at least one signal transceiver configured to receive a reflected signal in response to an original signal sent by the at least one signal transceiver; col. 1, lines 47-53: the radar incorporates an antenna; col. 3, lines 57 – col. 4, line 3: the multi-application-transceiver device has at least one signal transceiver equipped with one or more phased array antennae and/or probes, a signal transceiver which is equipped with two or more phased array antennae or probes that can be controlled independently and concurrently can provide sensor measurement data to produce high resolution images of the analyzed target object; col. 18, lines 1-6: sending 1300 the original signal and receiving 1400 the reflected signal is performed with one or more phased array antennae and/or probes); 
a digital signal processing stage (Fig. 1: signal processor component 120); and 
one or more applications maintained in computer-readable storage media and executable by the processing system to perform a plurality of operations (col. 2, lines 23-28: reflection signal based sensors for remote monitoring in that the sensors are enabled for multi-application; Claim 14: computer readable medium of a computing device and executed by at least one processor of the computing device are configured to: receive, over a network, at a multi-application transceiver device for monitoring a health of a person, a rule set from a remote computing device storing a plurality of rule sets, each rule set corresponding to a different health monitoring application, the received rule set defining application specific settings for a first health monitoring application to be enabled on the multi-application-transceiver device); and 
the interface configured to: 
receive high-level requests from the applications to configure the radar- based detection component, the high-level requests not setting specific parameters of the digital signal processing stage, the machine-learning stage, or the radar field (col 6 lines 20-37: the multi-application-transceiver device can further be communicatively coupled with one or more clients providing a graphical user interface to a user of the multi-application-sensor device…any appropriate communication standard may be used for coupling the multi-application transceiver with the client… the multi-application-transceiver device may also be partially or fully integrated with the client. in this case the client can share some of its hardware with the multi-application-transceiver for performing functions associated with the multi-sensor functions); 
configure, based on the high-level requests, at least one of the digital signal processing stage, the machine-learning stage, or the radar field (Claim 1: configured to receive a rule set, over a network, from a remote computing device storing a plurality of rule sets, each rule set corresponding to a different health monitoring application, the received rule set defining application specific settings for a first health monitoring application to be enabled on the multi- application-transceiver device, the application specific settings including sensor configuration parameters, digital signal processing parameters, and event condition action rules, which are used to implement and execute the first health monitoring application; a digital signal processor component having a micro-processor and memory, the digital signal processor component including an alterable rule engine configured to store the received rule set in the memory and implement the first health monitoring application by loading the application specific settings of the received rule set, the alterable rule engine adapted to configure sensors on the multi- application-transceiver device according to the sensor configuration parameters such that at least one sensor is configured to transmit one or more signals and receive one or more reflected signals reflected from the person in accordance with the sensor configuration parameters, a signal conversion unit configured to convert the reflected signals into digital format, the digital signal processor component configured to signal process the converted reflected signals using the digital signal processing parameters of the received rule set to detect a heartbeat frequency of the person in a context of the first health monitoring application); and 
pass information about the objects to the applications(Claim 1: an interface configured to communicate results of the signal processing to a user or the remote computing device according to the event condition action rules of the received rule set, the interface including an actuator configured to communicate the results to the user in accordance with the event condition action rules of the received rule set such that the multi-application-transceiver device can react to specific events independently and without connection to the remote computing device, wherein the actuator is activated when the heartbeat frequency meets an event condition of the event condition action rules; Claim 2: the sensors include two or more sensors selected from the group of: radar sensor, sonar sensor, Light Detection and Ranging (LIDAR) sensor, and infrared sensor).
Scholten et al. (‘551) does not explicitly disclose that the interface is “Application Programming Interface (API)”, “at least one Application Programming Interface (API) maintained in the computer-readable storage media and configured to provide a programmatic interface between the applications and the radar-based detection component.”
In the same field of endeavor, Sprenger et al. (‘569) is in radar field and is related to gesture recognition by application running on mobile device. Sprenger et al. (‘569) teaches “the interface is “Application Programming Interface (API)”, “at least one Application Programming Interface (API) maintained in the computer-readable storage media and configured to provide a programmatic interface between the applications and the radar-based detection component (para 1: radar-based gesture recognition]; [par 16: implemented as one or more modules in set of logic instructions stored in a machine- or computer-readable storage medium, computer program code to carry out operations shown in method  may be written in any combination of one or more programming languages; para 18: Fig. 4, radar-based gesture recognition, method implemented as one or more modules in set of logic instructions stored in a machine- or computer-readable storage medium such as RAM, ROM, PROM, firmware, flash memory, etc., in configurable logic such as, for example, PLAs, FPGAs, CPLDs, in fixed-functionality hardware logic using circuit technology such as, for example, ASIC, CMOS or TTL technology, or any combination thereof, obtaining one or more radar measurements from a plurality of UWB radar modules, wherein a determination may be made as to block 40 whether a gesture has been detected]; [par. 20: gesture enabled application; par 22: radar processor 68 uses a configurable sensitivity input 70 to generate the radar measurements that enable detection and recognition of the gestures, the radar measurements are provided to another logic architecture (e.g., host processor) for gesture detection and/or recognition).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Scholten et al. (‘551) with the teaching of  Sprenger et al. (‘569) for enhancing radar based communication.
Scholten et al. (‘551)/Sprenger et al. (‘569) does not explicitly disclose “a machine-learning stage.”
Bradski et al. (‘253), in related field, describes radar ranging and user interfacing (para 928). Bradski et al. (‘253) teaches “a machine-learning stage (para 828: a machine learning framework can be used; para 844: machine learning processing); 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Scholten et al. 
Regarding Claim 11, which is dependent on independent claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to configure the radar-based detection component to a far-object configuration adapted for objects that are farther from the device or a close-object configuration adapted for objects that are closer to the device responsive to receiving a request from one of the applications for the far-object configuration or the close-object configuration, respectively.”
Sorenger et al. (‘569) teaches “the API is further configured to configure the radar-based detection component to a far-object configuration adapted for objects that are farther from the device or a close-object configuration adapted for objects that are closer to the device responsive to receiving a request from one of the applications for the far-object configuration or the close-object configuration, respectively (para 70: techniques described herein may enable gesture recognition in the dark, in low lighting conditions, when the user is wearing gloves, when the mobile device is inside a bag, when a cover is on the mobile device, and at wide detection angles…small movements may be detected at relatively large distances (e.g., fifteen feet away), or at relatively small distances (e.g., sub millimeters) via the use of range gating)”.

Regarding Claim 18, which is a corresponding computer-readable storage media claim of independent method claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses all the claimed invention as shown above for claim 8. 
Regarding Claim 19, which is dependent on independent claim 18, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the computer-readable storage media of claim 18. 
Scholten et al. (‘551)/Sprenger et al. (‘569) does not explicitly disclose “the digital signal processing stage and the machine-learning stage are components of a pipeline of the radar-based detection component.”
Bradski et al. (‘253) teaches “the digital signal processing stage and the machine-learning stage are components of a pipeline of the radar-based detection component (para 536: the computation component may include one or more processors, for example, one or more micro-controllers, microprocessors, graphical processing units, digital signal processors, application specific integrated circuits (ASICs), programmable gate arrays, programmable logic circuits, or other circuits either embodying logic or capable of executing logic embodied in instructions encoded in software or firmware]; [par 537: The left PCBA 2502 may include a control subsystem, which may include one or more controllers (e.g., microcontroller, microprocessor, digital signal processor, graphical processing unit, central processing unit, application specific integrated circuit (ASIC), field programmable gate array (FPGA) 2540, and/or programmable logic unit (PLU); para 828: a machine learning framework can be used; para 844: machine learning processing; para 928: radar ranging; para 12222: Once the gesture has been recognized, the AR system may determine the world coordinates of the virtual content)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer-readable storage media of Scholten et al. (‘551)/Sprenger et al. (‘569) with the teaching of Bradski et al. (‘253) for enhancing radar based communication.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Bradski et al. (US 2016/0026253 A1), and further in view of Konertz et al. (US 2014/0049487 A1).
Regarding Claim 9, which is dependent on independent claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to receive the high-level requests as API calls from the applications.”
Konertz et al. (‘487), in the related field describes sensors invoking user interface (para 8). Konertz et al. (‘487) teaches “the API is further configured to receive the high-level requests as API calls from the applications (para 32: a clothing display 115 with a relatively small user interface 200-2 on the wrist of the article of clothing 110…because of its smaller size and discrete location, this user interface 200-2 can be associated with software applications such as SMS messaging, telephone calls, email, and/or the like)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) with the teaching of Konertz et al. (‘487) for improving radar operation with enhanced user/application interface.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Bradski et al. (US 2016/0026253 A1), and further in view of Forutanpour et al. (US 201//0083111 A1).
Regarding Claim 10, which is dependent on independent claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to configure the radar-based detection component to a default configuration responsive to receiving a request from one of the applications for the default configuration.”
Forutanpour et al.  (‘111) teaches “the API is further configured to configure the radar-based detection component to a default configuration responsive to receiving a request from one of the applications for the default configuration (para 107: FIGS. 16A and 16B, the transmitting computing device may be configured to allow a user to transfer files to a targeted computing device 10b by a drag-and-drop gesture, transmitting computing device may be configured to display radar map, the user may trace a drag gesture by tracing a path from the launch pad  to the graphical indicator  corresponding to the intended recipient computing device, the computing device 10a may detect the discontinuation of the touch (i.e., the drop gesture), identify the targeted computing device  based on the location of the finger  touch release and interpret this gesture to begin the process of transmitting the file to that computing device, since the radar map display illustrates the location of nearby computing devices that the user can also see in reality)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) with the teaching of Forutanpour et al.  (‘111) for improving radar operation with enhanced user/application interface.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Bradski et al. (US 2016/0026253 A1), and further in view of Steinway et al. (US 2007/0030195 A1).
Regarding Claim 12, which is dependent on independent claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to configure the radar-based detection component to a material-reflection configuration adapted for radar non-penetration or a 
Steinway et al. (‘195) is in the same field of radar detection. Steinway et al. (‘195) teaches “the API is further configured to configure the radar-based detection component to a material-reflection configuration adapted for radar non-penetration or a material-penetration configuration adapted for radar penetration responsive to receiving a request from one of the applications for the material-reflection configuration or the material-penetration configuration, respectively (para 37: the overall radar specifications for one implementation are provided below in Table 1. TABLE-US-00001 TABLE 1 Penetrating Radar Parameters Radar  type Frequency stepped Receiver sensitivity -110 dBm Antennas 3-inch cavity backed spirals Frequency band 1.5 to 10 GHz Power output transmit &lt;1 milliwatt Power 24 Vdc, 4 amps Electronics/system weight 4 kg Antennas weight 1 kg)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) with the teaching of Steinway et al. (‘195) for providing radar operation more efficiently.

Claims 13-14, 16 rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Bradski et al. (US 2016/0026253 A1), and further in view of Ibarz Gabardos et al. (US 2016/0096270 A1).
Regarding Claim 13, which is dependent on claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to configure the radar-based detection component to a mapping configuration adapted to detecting an environment of the device responsive to receiving a request from one of the applications for the mapping configuration.”
Ibarz Gabardos et al. (‘270) is in the related field describes use of radar sensors with user communication interfaces. Ibarz Gabardos et al. (‘270) teaches “the API is further configured to configure the radar-based detection component to a mapping configuration adapted to detecting an environment of the device responsive to receiving a request from one of the applications for the mapping configuration (para 69: In some implementations of robotic vehicle navigation, output of the sensor 116 in FIG. 1 may comprise representations of one or more objects (e.g., targets, and/or obstacles)…the tasks may be configured based on a context. In one or more implementations, the context may comprise one or more of state (e.g., location or motion information, (position, orientation, speed), platform state or configuration (e.g., manipulator size and/or position), available power and/or other), state of the environment (e.g., object size, location), environmental state (wind, rain), previous state information (e.g., based on historic states of robot motions), and/or other characteristic state information)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. 
Regarding Claim 14, which is dependent on claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to configure the radar-based detection component to a large-object configuration adapted for large objects or features or a small-object configuration adapted for small objects or features responsive to receiving a request from one of the applications for the large-object configuration or the small-object configuration, respectively.”
Ibarz Gabardos et al. (‘270) is in the related field describes use of radar sensors with user communication interfaces. Ibarz Gabardos et al. (‘270) teaches “the API is further configured to configure the radar-based detection component to a large-object configuration adapted for large objects or features or a small-object configuration adapted for small objects or features responsive to receiving a request from one of the applications for the large-object configuration or the small-object configuration, respectively (para 69: output of the sensor 116 in FIG. 1 may comprise representations of one or more objects (e.g., targets, and/or obstacles)…configured based on a context. the context may comprise state of the environment (e.g., object size, location), , and/or other characteristic state information)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. 
Regarding Claim 16, which is dependent on claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to configure the radar-based detection component to a slow-motion configuration adapted for slow moving objects or a fast-motion configuration adapted for fast moving objects responsive to receiving a request from one of the applications for the slow-motion configuration or the fast-motion configuration, respectively.”
Ibarz Gabardos et al. (‘270) is in the related field describes use of radar sensors with user communication interfaces. Ibarz Gabardos et al. (‘270) teaches “the API is further configured to configure the radar-based detection component to a slow-motion configuration adapted for slow moving objects or a fast-motion configuration adapted for fast moving objects responsive to receiving a request from one of the applications for the slow-motion configuration or the fast-motion configuration, respectively (para 69: output of the sensor 116 in FIG. 1 may comprise representations of one or more objects (e.g., targets, and/or obstacles)…configured based on a context. Which may comprise one or more of states like speed and/or other characteristic state information)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Bradski et al. (US 2016/0026253 A1), and further in view of Mistry et al. (US 2014/0143678 A1).
Regarding Claim 15, which is dependent on claim 8, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the device of claim 8. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the API is further configured to configure the radar-based detection component to a large-gesture configuration adapted for large gestures or a small-gesture configuration adapted for small or micro-gestures responsive to receiving a request from one of the applications for the large gesture configuration or the small gesture configuration, respectively.”
Mistry et al. (‘678) is in the related field using sensors and user interface for device. Mistry et al. (‘678) teaches “the API is further configured to configure the radar-based detection component to a large-gesture configuration adapted for large gestures or a small-gesture configuration adapted for small or micro-gestures responsive to receiving a request from one of the applications for the large gesture configuration or the small gesture configuration, respectively (para 156: a gesture may include a motion of the wearable device…the motion may be detected by any suitable sensors, …estimating that the radius of the rotational motion is large enough for elbow motion in step 6215, estimating the relative rotation in step 6220, and detecting a gesture in step 6225… detecting some rotational motion in step 6310, estimating that the radius of the rotational motion is small enough for wrist motion in step 6315; para 164: a gesture may involve the entire appendage on which a device is affixed or worn. For example, FIGS. 88-92 illustrate example gestures involving motion of the arm on which the device is worn. The gesturs may include detecting the initial position of the arm (e.g. via an accelerometer detecting the direction of the gravity vector), detecting the motion of the device (via the arm), detecting the corresponding change in the gravity vector, and detecting that the arm has stopped moving…such gestures may also include detecting the duration of movement, the amount of movement (e.g. detecting a large radius of motion, confirming that the entire arm has moved), the acceleration of movement, or any other suitable movement-related attributes. As illustrated by FIGS. 88-92, gestures may involve detecting arm movements above the head, to the front, to the side, to the back, or down from an initially-higher starting position…in particular embodiments, gestures may involve motion of the entire body rather than just of the appendage on which the device is worn)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) with the teaching of Mistry et al. (‘678) for improved radar operation with enhanced user/application interface.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Bradski et al. (US 2016/0026253 A1)/Ibarz Gabardos et al. (US 2016/0096270 A1), and further in view of Laurent et al. (US 2016/0075016 A1).
Regarding Claim 17, which is dependent on claim 16, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253)/Ibarz Gabardos et al. (‘270) discloses the device of claim 16. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253)/Ibarz Gabardos et al. (‘270) does not explicitly disclose “the slow-motion configuration or the fast-motion configuration sets a frame rate of the radar-based detection component.”
Laurent et al. (‘016) describes radar sensing (para 209). Laurent et al. (‘016) teaches “the slow-motion configuration or the fast-motion configuration sets a frame rate of the radar-based detection component (para 209: sensory input conveying context associated with environment of the apparatus and occurring contemporaneous with the transmissions In one or more implementations of e.g., radar, and/or other types of sensing..image representations and/or frame rates are equally useful).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253)/Ibarz Gabardos et al. (‘270) with the teaching of Laurent et al. (‘016) for improved radar operation with enhanced user/application interface.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al. (US 9,746,551 B2)/Sprenger et al. (US 2015/0277569 A1)/Bradski et al. (US 2016/0026253 A1), and further in view of Laurent et al. (US 2016/0075016 A1)Cheng et al. (US 2006/0244654 A1).
Regarding Claim 20, which is dependent on claim 18, Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) discloses the computer-readable storage media of claim 18. Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) does not explicitly disclose “the high-level requests comprise selecting one of a plurality of preset configurations of the radar-based detection component.”
Cheng et al. (‘654), is in the related field of radar communications using man-machine user interface. Cheng et al. (‘654) teaches “the high-level requests comprise selecting one of a plurality of preset configurations of the radar-based detection component (para 52: FIGS. 6A through 6C are diagrams showing the steps for inputting setting parameters through a man-machine interface…as shown in FIG. 6A, the man-machine interface of the device includes fields for inputting distance, velocity, acceleration, mode, frequency channel and signal strength…furthermore, each field is sub-divided into an initial value and a current value… …the operator may call out the conversational frame 601 for setting the initial value of the distance, velocity and acceleration fields).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer-readable storage media of Scholten et al. (‘551)/Sprenger et al. (‘569)/Bradski et al. (‘253) with the teaching of Cheng et al. (‘654) for improving radar operation with enhanced user/application interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nohara et al. (US 2015/0204973 A1) describes target analytics processor (TAP), which denotes a processor configured at least in part to selectively access temporally and spatially ordered track data (e.g., in a radar data server and a geographical data server, respectively) in order to respond to a query from a user for specialized radar information or alternatively to further process and organize the track data, for instance, into statistical measures for facilitating responses to future inquiries from users. Thus, the target analytics processor analyzes accessed track data to further organize and process that data on the fly or in response to user requests and to generate activity reports which may be published on a Web server for Intranet or Internet access by users (para 140).
Grokop et al. (US 2013/0245986 A1) describes that as a result of robust mobile device driving detection, various automated applications  are enabled. These include, but are not limited to, the following: switching of user interface to drive mode. For example, embodiments may detect that the user has entered a driving state, e.g. autoMove, and therefore implements pre-configured settings on the mobile device to enable voice-activated commands as default operations as opposed to touch commands…2) Diversion of voice calls to mail box with appropriate message, e.g. "Can't answer phone as currently driving, please leave a message." This setting may be in addition to or included with the drive mode described in example (1), above, 3) Response to SMS, e.g., "Driving . . . can't reply now." This may be another example of 
Lovberg et al. (US 2009/0002220 A1) describes the nature of the Sandblaster brownout landing assistance application (landing zone selection with handoff to MMW radar) does not preclude the use of MWIR technology, as spatial resolution rather than obscurant penetration is the most critical parameter for its intended use. SWIR and visible options might offer superior resolution as well, but lack utility for nighttime operation and so are not likely candidates for down select in this phase. Cost, ruggedness, interoperability and legacy use in helicopter operations are other important considerations that will be folded into the final down select (para 65).
O’Connor et al. (US 9,346,167 B2) describes that in some implementations of robotic vehicle navigation, output of the sensor 116 in FIG. 1 may comprise representations of one or more objects (e.g., targets, and/or obstacles). The tasks of the robot may be configured based on a context. In one or more implementations, the context may comprise one or more of robot state (e.g., location or motion information, (position, orientation, speed), platform state or configuration (e.g., manipulator size and/or position), available power and/or other), state of the environment (e.g., object size, location), environmental state (wind, rain), previous state information (e.g., based on historic states of robot motions), and/or other characteristic state information) ((col 9 lines 50-61).
Forutanpour et al. (US 2011/0083111 A1) describes that the transmitting computing device may be configured to allow a user to transfer files to a targeted computing device 10b by a drag-and-drop gesture, transmitting computing device may 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648